This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 HEATHER ROWLEY,

 3          Plaintiff-Appellant,

 4 v.                                                                            NO. 33,513

 5 BEST BUY STORES, LP,

 6          Defendant-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 C. Shannon Bacon, District Judge

 9 Heather Rowley
10 Albuquerque, NM

11 Pro se Appellant

12 Rodey, Dickason, Sloan, Akin & Robb, P.A.
13 Stephen R. Marshall
14 Albuquerque, NM

15 for Appellee

16                                 MEMORANDUM OPINION

17 ZAMORA, Judge.
1   {1}   Summary dismissal was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary dismissal has

3 been filed and the time for doing so has expired.

4   {2}   DISMISSED.

5   {3}   IT IS SO ORDERED.



6                                              _______________________________
7                                              M. MONICA ZAMORA, Judge


8 WE CONCUR:



 9 _________________________________
10 JAMES J. WECHSLER, Judge



11 _________________________________
12 TIMOTHY L. GARCIA, Judge




                                           2